DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  “upto” should be “up to.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fosse et al. (US 10,660,454).
Regarding claim 1, Fosse discloses an improved shoulder strap (Fig. 5E) for a baby carrier (Fig. 7), comprising: a first layer of fabric (130) with a predefined length and width, wherein the first layer of fabric comprises a top surface, a bottom surface, a distal end, a proximal end, and two side ends; a second layer of fabric (145) with a predefined length and width, wherein the second layer of fabric comprises a top surface, a bottom surface, a distal end, a proximal end, and two side ends; wherein, the first layer of 
Schlipper, which is drawn to a shoulder strap, discloses a second layer of fabric and a first layer of fabric sewn [0022] together along at least one of: two side ends, distal ends, and proximal ends thereof embodying at least one of: a first insert, and fastener attachment strap to form the improved shoulder strap. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to sew the layers of Fosse together, as disclosed by Schlipper, in order to securely hold the insert. 
As for the fastener attachment strap being formed by folding, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Additionally, it would have been obvious Howard v. Detroit Stove Works, 150 U.S. 164 (1983). Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Regarding claim 2, the first insert has a length and width lesser than the predefined length and width of the first layer of fabric, and the second layer of fabric. See Figs. 4-5E.
Regarding claim 3, the first insert comprises of a first padding. See Fig. 6.  
Regarding claim 5, as for the first layer of fabric folded equally from each of the two side ends thereof in order to form the fastener attachment strap, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 6, the fastener attachment strap (145) has a width lesser than the predefined width of the first layer of fabric, and the second layer of fabric. See Fig. 5D. 
Regarding claim 7, the fastener comprises at least one of an acetal buckle, a ladder lock buckle, one or more rings. See Figs. 4-5E.

Regarding claim 9, the second layer of fabric is configured to form a flap (120 or 125). As for the flap being formed by partially folding the second layer of fabric at the proximal end thereof, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 10, the flap extends in length beyond the fastener secured by the fastener attachment strap giving an aesthetic look to the shoulder straps. See Fig. 5C . 
Regarding claim 15, Fosse as modified above sufficiently discloses the claimed invention. See Schlipper, [0022]. 
Regarding claim 16, Fosse does not disclose sewing as claimed. Schlipper discloses an improved shoulder strap further sewn at a shoulder position of a body of the carrier (1) at distal ends (35) of a first layer of fabric and a second layer of fabric that are sewn together. See Fig. 2 and [0026]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to .
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fosse as applied above in further view of Favorito et al. (US 2011/0186605).
Regarding claim 4, Fosse does not disclose the padding as claimed. Favorito, which is drawn to a shoulder strap, discloses a first padding (131) that comprises at least one foam, or batting. See [0029]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the padding of Fosse be like that of Favorito in order to provide comfort to the user. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fosse as applied above in further view of Coutant et al. (US 2016/0374459).
Regarding claim 11, Fosse does not disclose a second insert. Coutant, which is drawn to shoulder strap, discloses a flap that embodies a second insert (36c). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a second insert, as disclosed by Coutant, in the flap of Fosse in order to give rigidity and comfort to a user. 
Regarding claims 12 and 13, Fosse, as modified above, sufficiently discloses the claimed invention. As for sewing, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fosse and Coutant as applied above in further view of Favorito et al. (US 2011/0186605).
 Regarding claim 14, Fosse does not disclose the padding as claimed. Favorito, which is drawn to a shoulder strap, discloses a padding (131) that comprises at least one foam, or batting. See [0029]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the padding of Fosse be like that of Favorito in order to provide comfort to the user. 
Regarding claim 18, the improved shoulder strap facilitates in attaching a length adjustable chest strap (100) adapted to cross a wearer's chest from one improved shoulder strap to another improved shoulder strap. See Fig. 4. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fosse as applied above in further view of Moriguchi et al. (US 2007/0029356).
Regarding claim 17, Fosse does not disclose an adjuster as claimed. Moriguchi, which is drawn to a strap, discloses using a Perfect Fit Adjuster (PFA) assembly (11b) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734